HLD-009                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2833
                                       ___________

                         In re: DANIEL PATRICK SHEEHAN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 1-18-cv-01748)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                September 12, 2019
           Before: SMITH, Chief Judge, AMBRO and ROTH, Circuit Judges

                            (Opinion filed: October 30, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Daniel Patrick Sheehan was convicted of extortion and using a “destructive

device” to commit extortion, in violation of 18 U.S.C. §§ 1951 and 924(c)(1)(B)(ii).

After unsuccessful challenges to his convictions on direct appeal and in proceedings

under 28 U.S.C. § 2255, Sheehan filed a habeas petition under 28 U.S.C. § 2241 in the

District Court. Now, seeking an order from this Court compelling the District Court to


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
adjudicate his § 2241 petition, Sheehan has filed a petition for a writ of mandamus. The

subject § 2241 petition, however, has since been dismissed by the District Court. See

ECF 25-26. Sheehan’s mandamus petition is thus moot and will be dismissed. See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 699-700 (3d Cr. 1996).




                                            2